Exhibit 10.2

SIXTH AMENDMENT TO LEASE

(Creekside)

THIS SIXTH AMENDMENT TO LEASE (“Sixth Amendment”) is made and entered into as of
the 30th day of January, 2007, by and between ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership (“Landlord”) and WEBSENSE, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S:

A.            Legacy-RECP Sorrento OPCO, LLC, a Delaware limited liability
company (“Original Landlord”) and Tenant entered into that certain Office Lease
dated as of April 19, 2002 (the “Original Lease”), as amended by (i) that
certain First Amendment to Lease dated as of October 1, 2002 by and between
Original Landlord and Tenant (the “First Amendment”), (ii) that certain Second
Amendment to Lease dated as of April 30, 2003 by and between Tenant and Sorrento
Valley Road, LLC, a Delaware limited liability company (“SVR”) (as successor-in-
interest under the Lease to Original Landlord) (the “Second Amendment”), (iii)
that certain Third Amendment to Lease dated as of July 30, 2004 by and between
Tenant and SVR (the “Third Amendment”), (iv) that certain Fourth Amendment to
Lease dated as of March 24, 2005 by and between Tenant and SVR (the “Fourth
Amendment”), and (v) that certain Fifth Amendment to Lease dated as of December
21, 2006 by and between Landlord (as successor to SVR) and Tenant (the “Fifth
Amendment”), whereby Tenant leases certain space located in those certain
buildings located and addressed at 10220, 10240 and 10260 Sorrento Valley Road,
San Diego, California (collectively, the “Project”).The Original Lease, as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and the Fifth Amendment may be referred to herein as the
“Lease.”

B.             By this Sixth Amendment, Landlord and Tenant desire to further
extend the date by which Tenant must exercise its early cancellation right (if
at all).

C.             Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.                                           Tenant’s Early Cancellation
Right.  The second (2nd) sentence of Section 14 of the Third Amendment, as
previously amended by Section 1 of the Fifth Amendment, is hereby further
revised to read as follows: “To exercise such termination right, Tenant must
deliver to Landlord, on or before February 16, 2007, written notice of Tenant’s
exercise of such termination right (the “Termination Notice”).” Except as
specified in this Section 1 above, all other terms and conditions of Section 14
of the Third Amendment shall remain in full force and effect.

2.                     No Further Modification.  Except as set forth in this
Sixth Amendment, all of the terms and provisions of the Lease shall remain
unmodified and in full force and effect.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Sixth Amendment has been executed as of the day and
year first above written.

“Landlord”:

 

 

 

 

 

ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership

 

 

 

By:

ARDEN REALTY, INC.,
a Maryland corporation

 

 

Its:  Sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

 

 

WEBSENSE, INC.,
a Delaware corporation

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

2


--------------------------------------------------------------------------------